Citation Nr: 0617514	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  98-19 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970, from June 1972 to June 1974, and from February 1978 to 
February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in May and 
September 1997 from the Department of Veterans Affairs (VA) 
regional office (RO) in Cleveland, Ohio, which denied service 
connection for post-traumatic stress disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal has been before the Board on a few previous 
occasions; the last action taken by the Board was in October 
2003, when the Board remanded the matter for additional 
procedural and evidentiary issues.  Amongst the Board's 
instructions was the directive that the RO schedule the 
veteran for a PTSD examination by a Board of two 
psychiatrists to determine what, if any, psychiatric 
disability the veteran currently has.  The veteran points out 
that only one signatory appears on the examination report, 
indicating only one "examining provider."  He seeks a new 
PTSD examination.  The Board is obligated to comply with his 
request because the examination report reveals no direct or 
indirect evidence that the veteran underwent examination by 
two qualified examiners.  Although the AMC submitted an 
examination request that correctly recited the Board's 
instructions, the examination itself was not conducted in 
accordance with the requirements of the remand and the AMC 
failed to take remedial action to ensure compliance.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.  
The ruling in Stegall does not give the Board any discretion 
to consider whether failure to comply with the prior remand 
would not prejudice the veteran or constitute harmless error.  
For this reason, the Board must remand the appeal for a new 
examination.  

The Board has made a non-substantive change to the 
instruction, to wit:  the remand instructions herein permit 
the veteran to be examined by either psychiatrists or 
psychologists (or a combination of both), as members of both 
these professions may be qualified to administer an initial 
VA PTSD examination.

As an additional matter, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the present case, the veteran was only informed of 
existence of a disability and a connection between the 
veteran's service and the disability.  A new VCAA letter 
should be sent to the veteran that complies with all current 
requirements.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The RO's attention is directed 
to Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (requiring VCAA notice to 
include the five 
elements of a service connection claim:  
(1) veteran status; (2) existence of a 
disability; (3) a connection between the 
veteran's service and the disability; (4) 
degree of disability; and (5) effective 
date of the disability.)  The AMC should 
provide the appellant written notification 
specific to his claim service connection 
for PTSD of the impact of the notification 
requirements on the claim.  The appellant 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the following 
examination: a complete VA PTSD 
examination by a Board of two VA 
psychiatrists or psychologists (or one 
psychiatrist and one psychologist) who are 
qualified to evaluate and diagnose PTSD, 
and, if possible, who have not previously 
treated or examined the veteran.  The 
examiners must review the veteran's 
complete claims folder, including his 
service medical records from all periods 
of active service, his service personnel 
and administrative records from his first 
period of active service, and all VA 
outpatient records and examination reports 
prior to their examination(s), and the 
requested examination report should 
utilize the revised Initial PTSD work 
sheets.  Send the claims folder to the 
examiners for review of pertinent 
documents therein in connection with their 
examination(s).  All necessary and 
appropriate diagnostic procedures and 
psychological 


testing should be performed, including 
PTSD sub scales.  The examiners should 
determine the extent, etiology and correct 
diagnosis of any psychiatric disability 
found to be present.  In determining 
whether or not the veteran has PTSD due to 
an in-service stressor, the examiners are 
hereby notified that only the verified 
history detailed in the report provided by 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly the U.S. 
Armed Services Center for Unit Records 
Research (USASCRUR)), the service medical 
and administrative records, or 
specifically verified by the RO, may be 
relied upon.  If the examiners believe 
that PTSD is the appropriate diagnosis, 
they must specify the evidence relied upon 
to determine the existence of the 
stressors and specifically identify which 
stressor(s) detailed in the USASCRUR 
report, the service medical and 
administrative records, or verified by the 
RO is (are) responsible for their 
conclusions.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The examiners must 
assign a Global Assessment of Functioning 
Score which is consistent with the fourth 
edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM-IV), and 
explain what the assigned score means.  If 
the AMC is unable to schedule the veteran 
for examination by a board of two 
examiners, the AMC should provide the 
reason(s) therefor.

3.  Thereafter, the AMC should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the AMC should undertake it 
before further adjudication of the claim.

4.  Thereafter, the AMC should 
readjudicate the claim for service 
connection for PTSD.  If the claim remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

